Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment (hereinafter “Am.”) filed on December 16, 2021 has been accepted.
Abstract
The abstract of the disclosure is objected to because of the implied phrase “[d]isclosed is ….” in line 1.   Correction is required.  See MPEP § 608.01(b).
Drawings
1.	The drawings were received on December 16, 2021.  These drawings are not accepted due to the objection below.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the center axis of the chain ring 140 in claim 1 (see Pub. No. US 20210284276 (Pub.’276) of this application at, e.g., ¶¶ 15, 34-35, 46, 63) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification 
1.	The disclosure is objected to because of the informalities such as each part of the claimed invention, e.g., the center axis of the chain ring 140 in claim 1 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The functional limitation:
configured to rotate from a pedaling position in which the foot peg is offset from a center axis of the chain ring to a fixed foot peg position in which the foot peg is fixed in alignment with the center axis of the chain ring.

in claim 1 is unclear because it merely states a function “configured to …” without providing an indication as to how the function is performed.  The recited function does not follow from the structures recited in the claim.  Thus, it is unclear whether the function requires some other structure(s) or is simply an inherent result of the pedal and crank system in a certain manner.   See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239 cited in MPEP § 2181.  See also the term “configured to” in MTD Products Inc. v. Andrei Iancu, Case No. 2017-2292, Fed. Cir., 8/12/2019; Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
b.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the essential elements that connect the foot peg (110a, 110b) and the foot peg mount (112a, 112b, 312a, 312b) such that the foot peg performs the claimed function.  
c.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the structural cooperative relationships between the foot peg and the foot peg mount such that the foot peg performs the claimed function.  

Claim Rejections - 35 USC § 102/103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shiu et al. (US 20100192722).
Claim 1
Shiu teaches a hybrid bicycle pedal and crank system comprising: 
a chain ring (chain-sprocket assembly within a housing 333, not shown in FIGS. 4-5, id. ¶ 32, see Appendix hereinafter “Ap.”); 
et seq.) disposed on at least one side of the chain ring (Ap.); 
a foot peg (309, FIGS. 3-5) rotatably mounted to the foot peg mount (250) on at least one side of the chain ring (Ap.) and configured to rotate from a pedaling position (¶¶ 9, 35, 42, FIGS. 1A and 4, claims 1-31) in which the foot peg (309) is offset from a center axis (106, FIG. 1A, ¶¶ 32, 35) of the chain ring (Ap.) to a fixed foot peg position in which the foot peg (309) is fixed in alignment with the center axis (106, FIG. 1A) of the chain ring (Ap.).
As noted, Shiu teaches in, e.g., ¶ 35:
The central axis 111 of the first crankarm 110 at least substantially shares a first plane with the central axis 106 of the spindle 105, wherein the first crankarm 110 is adapted to (i) articulate with the spindle 105 up to at least about 180 degrees at least substantially on the first plane and (ii) articulate with the first pedal (not shown) up to at least about 90 degrees at least substantially on the first plane. Likewise, the central axis 116 of the second crankarm 115 at least substantially shares a second plane with the central axis 106 of the spindle 105, the second plane optionally at least substantially coincident with the first plane, and the second crankarm 115 is adapted to (i) articulate with the spindle 105 up to at least about 180 degrees at least substantially on the second plane and (ii) articulate with the second pedal (not shown) at least about 90 degrees at least substantially on the second plane. The crankset 100 is articulable from a pedaling position, an example of which is in FIG. 1A, to a retracted position, an example of which is in FIG. 1B, to convert the pedal-powered vehicle to a push-powered vehicle having crankarms 110,115 and pedals (not shown) positioned to provide at least less of an obstruction to a user's legs during use of the push-powered vehicle than a non-retractable crankset.  (Emphases added)

	See also ¶¶ 9, 13, 17, etc. and claims 1-31.  When the first and second crank arms (110) and 115, FIG. 1 or 307, FIG. 4) are articulated up to at least about 180o substantially on the first/second plane (106), the foot peg/pedal (309) is inherently in a fixed foot peg position in which the foot peg/pedal (309) is fixed in alignment with the center axis (106) of the spindle (105) or center axis of chain ring (Ap).  Ibid. ¶¶ 31-32.
Claim 1 is anticipated by Shiu because each and every element as set forth in the claim is
Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Alternatively, assuming arguendo that when Shiu’s first and second crank arms are articulated up to at least about 180o substantially on the first/second plane, Shiu’s foot peg is not in a fixed foot peg position in which the foot peg is fixed in alignment with the center axis of the chain ring, Shiu teaches or suggests at, e.g., ¶ 40:
The articulable cranksets taught herein can be articulated into a variety of positions, essentially any position that may be desired by one of skill, for example, for use as a push-powered bicycle, or perhaps for use as a collapsible or retractable component of a fold-up bicycle for transport or storage. FIGS. 3A, 3B, and 3C illustrate a bicycle having a housing for an articulable crankset, wherein the crankset is in a position for use as a pedal-powered bicycle and in a position for use as a push-powered bicycle, according to some embodiments. FIG. 3A shows a top-view of the bicycle 300 having the retractable crankset 305 in a position for pedaling, wherein the position is retractable by articulating the crankarms 307 and pedals 309. FIG. 3B shows a top-view of the bicycle 300 having the articulable crankset 305 in a retracted position to convert the pedal-powered bicycle to a push-powered bicycle having the crankarms 307 and the pedals 309 positioned to provide at least less of an obstruction to a user's legs during use of the push-powered bicycle than a non-retractable crankset, and a side-view of the articulable crankset 305 in a retracted position, according to some embodiments.   (Emphases added)


It would have been obvious to the PHOSITA at the time of filing of the application to articulate Shiu’s crankset such that Shiu’s foot peg is fixed in alignment with the center axis of Shiu’s spindle/chain ring since it would, inter alia, provide at least less of an obstruction to a user's legs during use of the push-powered bicycle than a non-retractable crankset as taught or suggested by Shiu.  The articulation of Shiu’s crankset such that Shiu’s foot peg is fixed in alignment with the center axis of Shiu’s spindle/chain ring would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
When Shiu’s foot peg (309) is in the pedaling position (FIGS. 1A, 4), Shiu’s system is adapted for pedaling by a user, and wherein, when Shiu’s foot peg (309) is in the fixed foot peg position, Shiu’s system is configured to lock rotation of the foot peg (309) with the foot peg (309) being in a horizontal position relative to the center axis of the chain ring/spindle (105) as set forth in, e.g., ¶ 31 quoted below:
In some embodiments, the teachings are directed to an articulable crankset for a convertible, pedal-powered vehicle. FIGS. 1A and 1B illustrate an articulable crankset in a position for pedaling and in a retracted position, according to some embodiments. Since the crankset is articulable, the crankset can be releasably fixed in a variety of positions, where the choice of position is selected based on the user's preferred use of the vehicle. For example, the "position for pedaling" is a reversibly or releasably fixable position, such that the joints between the crankset components can be fixed in position by using any method known in the art, such as by tightening a screw, for example. The joints can be reversed by releasing the fixed joint such as, for example, by loosening a screw in some embodiments. Any method known to one of skill for reversibly locking a mechanical joint can be used, such as by sliding a sleeve over a locking mechanism, using a spring-loaded set of splines that mate at the joint, using a male and female keying in the joint, or using any interlocking or friction mechanism that can be releasably or reversibly fastened to lock a joint in the crankset. A combination of the above features can also be used in the crankset, as would be appreciated by one of skill.  (Emphases added)

	See also, inter alia, the detent, splines, teeth, ratchet mechanism, or any friction or any
interlocking mechanism described in Shiu at ¶ 38.
5.	Claims 3-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shiu as applied to claim 1 above, and further in view of Andrews (US 20050020411).
	Claim 3
	Shiu’s system further comprises a crank arm assembly (110, 115, FIG. 1; 307, FIGS. 3-5) disposed on at least one side of the chain ring (Ap.) and a bottom bracket (at 107, 109, FIG. 1A; or 207, 209, FIG. 2A; or unnumbered in FIG. 3C as seen in Ap.) that protrudes through the center axis (106, FIG. 1; or 206, FIG. 2A of the chain ring/spindle (105 or 205).
Shiu teaches the invention substantially as claimed.  However, Shiu does not teach an inner crank arm and an outer crank arm. 
Andrews teaches an inner crank arm (18, 24, ¶ 23 et seq.) and an outer crank arm (23, FIG. 5, ¶ 22 et seq.) in order to selectively adjust the stroke of a pedal/foot peg (19) (id. abstract, summary of the invention and claims 1-10). 
	It would have been obvious to the PHOSITA at the time of filing of the application to form Shiu’s crank arm assembly comprising the inner crank arm and the outer crank arm since it provides the selectively adjustment of  the stroke of Shiu’s pedal/foot peg as taught or suggested by Andrews.  KSR.
	Claim 4
Andrews’ inner crank arm (18, 24) includes a first end (at 16, FIG. 1) and a second end (at 20 in FIG. 3) and is mounted to the bottom bracket (16, FIGS. 1 and 6) that protrudes through the center axis of the chain ring (17, FIGS. 1,  6, ¶ 20) on the first end (at 16), and wherein the outer crank arm (23) is rotatably mounted to the second end of the inner crank arm (18, 24, FIGS. 1, 6).
6.	Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Shiu in view of Andrews as applied to claim 4 above, and further in view of Curran et al. (US 20120090424).
Shiu and Andrews teach the invention substantially as claimed.  However, Shiu and Andrews do not teach a foot peg mount bearing configured to mount the foot peg mount to the outer crank arm, wherein the foot peg is rotatably mounted to the foot peg mount through the foot peg mount bearing at an end of the outer crank arm.
Curran teaches a foot peg mount bearing (30) configured to mount the foot peg mount (40) to a crank arm (50) in order to rotatably mount the foot peg (10) to the foot peg mount (40) through the foot peg mount bearing (34) at an end of the crank arm (50) (id. ¶ 23 et seq., claims 1-17).
It would have been obvious to the PHOSITA at the time of filing of the application to form the foot peg mount bearing in Shiu’s system modified by Andrews since it would mount the foot peg to the foot peg mount through the foot peg mount bearing at an end of Andrews’s outer crank arm in Shiu’s system modified by Andrews as taught or suggested by Curran.  KSR.
7.	Claims 5 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shiu in view of Andrews as applied to claim 4 above, and further in view of Wang (CN 204606118 U).

	Claim 5
Shiu and Andrews teach the invention substantially as claimed.  However, Shiu and
Andrews do not teach a foot peg mount bearing configured to mount the foot peg mount to the outer crank arm, wherein the foot peg is rotatably mounted to the foot peg mount through the foot peg mount bearing at an end of the outer crank arm.
Wang teaches a foot peg mount bearing (10, 11) configured to mount the foot peg mount (1) to a crank arm in order to rotatably mount the foot peg (7) to the foot peg mount (1) through the foot peg mount bearing (10, 11) at an end of the crank arm (Translation (Tr.) abstract, ¶ 44 et seq., claims 1-9).
It would have been obvious to the PHOSITA at the time of filing of the application to form the foot peg mount bearing in Shiu’s system modified by Andrews since it would mount the foot peg to the foot peg mount through the foot peg mount bearing at an end of Andrews’s outer crank arm in Shiu’s system modified by Andrews as taught or suggested by Wang.  KSR.
Claim 8
Wang’s foot peg mount bearing includes two sealed ball bearings (10, 11).  Tr. ¶ 53.
Indication of Allowable Subject Matter
Claims 6-7 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
a.	Misevski (US 20060027994) teaches inner and outer crank arms (1, 3) and a chain
ring (20).  Ibid. claims 1-15; 
b.	Yang (CN 2595653Y) teaches a crank arm 30 (FIG. 5), a foot peg mount bearing (11, 24, 25, 27), and two sealed ball bearings (FIG. 3).  Tr. claims 1-4;
c.	Vassilaros et al. (US 20180272184) teaches inner and outer crank arms (216, 222) and a chain ring (118).  Ibid. abstract; and 
d.	Zhu et al. (US 20200047846) teaches a foot peg mount bearing (1, 3).  Ibid. abstract. 
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
Interview Record
Applicant’s interview record is O.K.  (Am. p. 9)
Abstract
The abstract objection is respectfully maintained due to the implied phrase “Disclosed is…”  (Am. p. 9)
Specification
	The prior specification objection is withdrawn in view of Applicant’s amendments.  However, the amendments necessitate new objection as seen above.  (Am. pp. 9-10)

	35 USC 102
The previous art rejection is withdrawn in view of Applicant’s amendments.  Applicant’s arguments (Am. pp. 11-13) with respect to original claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection
of record for any teaching or matter specifically challenged in the argument.
Conclusion
In view of the foregoing, the Examiner respectfully submits that the application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656